                Case 2:15-cv-00612-RSL Document 245 Filed 10/27/20 Page 1 of 2



 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      CHERYL KATER and SUZIE KELLY,
      individually and on behalf of all others                        Cause No. C15-0612RSL
 9
      similarly situated,

10
                                 Plaintiffs,                          ORDER

11
                     v.

12
      CHURCHILL DOWNS INCORPORATED
      and BIG FISH GAMES, INC.,
13
                                 Defendants.
14

15

16          This matter comes before the Court on third-party John Schauf’s motion to quash a
17
     subpoena seeking information regarding his Google account and “to waive fees.” 1 Dkt. # 237. In
18
     response to this and other third-party objections to the subpoena, plaintiffs have taken steps to
19
     ensure that Mr. Schauf’s information will not be included in Google’s production in response to
20

21   the subpoena and will make best reasonable efforts to ensure that he is not included in the class

22   lists used by the Claims Administrator. Plaintiffs argue that quashing the subpoena served on
23   Google is unnecessary to afford Mr. Schauf the relief requested and would upend the class
24
     action settlement procedures.
25

26

27          1
                Mr. Schauf has not identified any fees associated with the filing of his objections.
28   ORDER - 1
             Case 2:15-cv-00612-RSL Document 245 Filed 10/27/20 Page 2 of 2



 1          Having reviewed the submissions of Mr. Schauf and plaintiffs, the Court interprets Mr.
 2   Schauf’s objections to the production of his Google account information as an indication that he
 3
     does not want to be part of the settlement class in the above-captioned matter. The Court
 4
     therefore finds that he has opted out of the settlement process and will not participate in any
 5

 6   allocation of the settlement funds.

 7          With regards to the specific relief requested by Mr. Schauf, the Court is satisfied that his
 8   information was not (or will not be) included in Google’s data production. If, however, his
 9
     information has been produced to plaintiffs, they shall delete the information from their files,
10
     refrain from making any attempt to contact him regarding this litigation in the future, and ensure
11
     that the Claims Administrator does not contact him.
12

13
            Dated this 27th day of October, 2020.
14

15                                              Robert S. Lasnik
                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
